PER CURIAM.
Herbert Gonzalez appeals his conviction for grand theft. We affirm the conviction and sentence but remand for correction of the order of restitution.
The restitution order must be corrected to conform to the trial court’s oral pronouncement. Ayers v. State, 651 So.2d 1226 (Fla. 2d DCA 1995). The order must be corrected to reflect that Gonzalez is to pay eight percent interest per year on the $20,000 restitution he was ordered to pay. The order should also reflect that Gonzalez is to pay $200 per month toward restitution to the trust established for his son until his son reaches age eighteen and, thereafter, is to pay $571 per month directly to his son.
We affirm the conviction. We remand with directions to the trial court to correct the order of restitution.
PARKER, AC.J., and PATTERSON and ALTENBERND, JJ., concur.